Filed 4/17/13 P. v. Carrillo CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA



THE PEOPLE,                                                        D062337

         Plaintiff and Respondent,

         v.                                                        (Super. Ct. No. CF-3628)

LUIS F. PEREA CARRILLO,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Imperial County, William D.

Lehman, Judge. Affirmed.


         Luis F. Perea Carrillo pleaded no contest to transportation of marijuana, in

exchange for a grant of probation. The trial court denied his motion to vacate the

judgment. His court-appointed counsel has filed a brief raising no issues, but seeking our

independent review of the record pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders). We find no arguable

issue and affirm.
                       FACTUAL AND PROCEDURAL HISTORY

       Carrillo immigrated to the United States as a minor and became a lawful

permanent resident. In 1997, when Carrillo was 21 years old, Border Patrol agents

conducted a traffic stop of the vehicle Carrillo was driving after seeing three other

subjects place several bundles into the trunk of the vehicle. Carrillo was not the vehicle's

registered owner. A search of the vehicle revealed four bundles containing about 96.65

pounds of marijuana. After waiving his Miranda rights (Miranda v. Arizona (1966) 384

U.S. 436), Carrillo told a Border Patrol agent that he agreed to pick up the marijuana and

drive it back to a parking lot, where he would receive $200.

       In 1998, at the time of his plea, the trial court advised Carrillo in conformance

with Penal Code section 1016.5 as follows: "Do you understand that if you are not a

citizen of the United States a conviction of the offense with which you've been charged

may have the consequence of deportation, exclusion from admission to the United States,

or denial of naturalization pursuant to the laws of the United States." (Undesignated

statutory references are to the Penal Code.) Carrillo indicated that he understood the

advisement. Carrillo successfully completed probation and has not had any further

arrests or convictions.

       In 2011, Carrillo received a notice to appear from the United States Department of

Homeland Security informing him that he was subject to removal from the United States

as a result of his conviction. Carrillo filed a motion in the trial court to vacate the

judgment arguing that he was not adequately informed by the court of the potential

immigration consequences of the plea in violation of section 1016.5. Attached to the

                                               2
motion were portions of defense counsel's file which indicated that defense counsel knew

that deportation was important to Carrillo, that counsel believed settlement of the case

was unlikely due to Carrillo's immigration status, and that the no contest plea was

Carrillo's "best bet not to be deported."

       The trial court ultimately denied the motion to vacate the judgment, finding that

Carrillo was properly advised pursuant to section 1016.5 and that the court was not

required to give additional advisements beyond the statutory requirements. It also

concluded that any possible deficiency in the performance of counsel would not have

changed the result as Carrillo knew the effect of his plea on his immigration status, "but

had few, if any, attractive options" because he was caught transporting almost 100

pounds of marijuana, he confessed to receiving money for his work and suspected that he

was transporting marijuana or cocaine.

       Carrillo timely appealed and obtained a certificate of probable cause.

                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. He presented no argument for reversal, but asked this court to review

the record for error as mandated Wende. Under Anders, he listed as possible but not

arguable issues, whether trial court abused its discretion in denying his: (1) statutory

motion to vacate his no contest plea because the trial court failed to advise him of the

immigration consequences as required by section 1016.5; and (2) non-statutory motion to

vacate his no contest plea because trial counsel was ineffective in failing to advise him of



                                             3
the immigration consequences. We granted Carrillo permission to file a brief on his own

behalf. He has not responded.

      Our review of the record pursuant to Wende, including the possible issues listed by

counsel pursuant to Anders, has disclosed no reasonably arguable issues on appeal.

Competent counsel has represented Carrillo on this appeal.

                                    DISPOSITION

      The order is affirmed.


                                                             McINTYRE, J.

WE CONCUR:


NARES, Acting P. J.


AARON, J.




                                           4